F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        October 3, 2005
                                   TENTH CIRCUIT
                                                                         Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                     No. 05-8001
 ROBERT CHILDS,                                    (D.C. No. 04CV0082-B)
                                                          (D.Wyo.)
          Defendant-Appellant.




                                ORDER AND JUDGMENT      *




Before BRISCOE, BRORBY,            and LUCERO , Circuit Judges.


      Defendant Robert Childs was convicted of three counts of wire fraud and

one count of mail fraud in violation of 18 U.S.C. §§ 1343, 1341, and 2, and was

sentenced to twenty-one months’ imprisonment. Childs now appeals his

convictions and sentence. We exercise jurisdiction pursuant to 28 U.S.C. § 1291,

affirm his convictions, and remand for resentencing.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
                                          I.

      Childs was employed as the business manager for the Goshen County

Unified School District No. 1 (the District), headquartered in Torrington,

Wyoming. In 1994, Joseph Cherry, Jr. (Cherry), the owner of Mirror Image

Technology, Inc. (MIT), an office equipment company, approached Childs about

arranging a copier lease agreement for the District. Childs agreed to the

arrangement and the District and MIT thereafter entered into a contract whereby

MIT provided the District with several copiers and a service arrangement for

those copiers. Cherry allegedly paid Childs $5,000.00 in cash “under the table” in

connection with the arrangement. According to Cherry, the payment was in

exchange for Childs not requiring MIT to go through the bidding process

normally required by the District for its contracts.

      In 1998, Childs and Cherry agreed to enter into a second arrangement for

the lease of copiers. As with the first, Cherry allegedly paid Childs $5,000.00 in

cash and Childs, in turn, allegedly assured Cherry that MIT would not have to go

through the normal bidding process. Under the 1998 arrangement, MIT provided

the District with a group of allegedly new copiers but sold the ownership rights to

those copiers to a third-party, Tokai, which then entered into a lease agreement

with the District for the copiers (the lease was subsequently assigned to a

company called DeLage Landen). In other words, MIT acted as a broker in the


                                           2
arrangement and subsequently provided the District with service for the copiers.

      By early 1999, a problem with overages had arisen with the 1998

arrangement. Under the 1998 arrangement, each copier was allocated a certain

number of copies on a quarterly basis. The District, however, was exceeding the

agreed-upon number of copies and thus was incurring unanticipated expenses. To

alleviate the problem, Childs and Cherry allegedly agreed to enter into a second

lease agreement covering the same equipment, but with different overage

provisions. According to Cherry, the plan was that MIT would make the

payments on the second lease, the District would make the payments on the old

lease (i.e., the 1998 lease with DeLage Landen), and the District ultimately would

not have to incur any additional overage expenses.

      To carry out the plan, Cherry arranged for a third-party, Copelco Capital,

Inc. (Copelco), to enter into a new lease agreement with the District that mirrored

the length of the 1998 lease agreement with DeLage Landen. Cherry mislead

Copelco in two respects, however. First, he falsely informed Copelco that the

lease would cover a group of new copiers provided by MIT, purchased by

Copelco, and leased back to the District. The purpose behind Cherry’s deception

was to obtain from Copelco a large influx of cash (approximately $407,000.00)

that MIT would allegedly use to pay for copier service and supplies to the

District. The fact, however, was that MIT did not deliver any new copiers to the


                                         3
District. Instead, the District continued to use the copiers provided to it by MIT

under the 1998 arrangement. Second, Cherry, in filling out the lease application,

listed the District as the lessee but listed MIT’s mailing address as the District’s

mailing address. Cherry allegedly did this in order that MIT, rather than the

District, would receive the monthly invoices in connection with the Copelco

lease.

         Childs assisted Cherry in several ways in carrying out the Copelco lease

agreement. To begin with, Childs signed, on behalf of the District, the written

Copelco lease agreement prepared by Cherry. Second, Childs obtained from the

District’s attorney an “opinion of counsel” letter assuring Copelco that the deal

did not require competitive bidding. Third, Childs signed an equipment delivery

and acceptance receipt. This document falsely assured Copelco that the District

had received from MIT the copiers covered by the lease agreement. Lastly, when

a representative from Copelco called the District to conduct a verbal audit before

Copelco paid MIT for the copiers, Childs took the call and falsely verified that

the District had received copiers matching the serial numbers listed in the written

lease agreement (the serial numbers listed by Cherry in the written lease

agreement actually came from various parts and attachments for the old copiers

provided under the 1998 lease agreement). In return for his efforts, Childs

allegedly received $5,000.00 in cash from Cherry.


                                           4
      Apparently due to Cherry’s questionable business practices and MIT’s

shaky finances, MIT almost immediately fell behind in its payments on the

Copelco lease. From approximately July 1999 through the summer of 2001,

Copelco’s collections department (and subsequently the collections department of

CitiCorp, who took over Copelco in November 2000) regularly called or faxed

Childs in an attempt to bring the lease payments current. Initially, Childs

responded that MIT was responsible for making the lease payments. By the

summer of 2000, however, Childs sometimes would simply promise payment on

the lease or would tell the collections employees he would check into the status of

payment. Finally, in late spring or early summer of 2001, the District actually

made several payments on the Copelco lease, while at the same time making

payments on the 1998 lease with DeLage Landen.

      Both Cherry and MIT subsequently filed for bankruptcy protection, and the

Federal Bureau of Investigation (FBI) began an investigation of Cherry and his

business activities. That investigation lead to discovery of the 1999 Copelco

lease transaction arranged by Cherry and Childs.

      On March 18, 2004, Childs and Cherry were indicted on three counts of

wire fraud and one count of mail fraud in violation of 18 U.S.C. §§ 1343 and

1341. Count 1 alleged that on or about March 31, 1999, Childs and Cherry faxed

fraudulent documents to Copelco in violation of 18 U.S.C. § 1343. Count 2


                                          5
alleged that on or about April 1, 1999, Childs and Cherry, by means of false

pretenses, caused funds to be electronically transferred from Copelco to MIT’s

bank account in violation of 18 U.S.C. § 1343. Count 3 alleged that on or about

July 13, 1999, Childs and Cherry transmitted by wire communications a letter

from Childs on the District’s letterhead directing Copelco to send copier machine

lease monthly statements to MIT’s address in Cheyenne, Wyoming, in violation of

18 U.S.C. § 1343. Count 4 alleged that on or about February 4, 2000, Childs and

Cherry, in furtherance of their fraudulent scheme, caused a bill to be mailed from

Copelco in the name of Childs but with the address of MIT’s office in Cheyenne,

Wyoming, in violation of 18 U.S.C. § 1341.

      Cherry entered into a plea agreement with the government and the district

court formally accepted Cherry’s guilty plea. As part of his plea agreement,

Cherry agreed to testify at trial against Childs.

      The case against Childs proceeded to trial on September 30, 2004. On

October 6, 2004, the jury found Childs guilty as charged in the indictment. On

December 22, 2004, the district court sentenced Childs to a term of imprisonment

of 21 months.

                                          II.

        Exclusion of evidence concerning Cherry’s other business dealings

      Childs contends the district court erred, and in turn violated his Sixth


                                           6
Amendment rights, by prohibiting him from introducing evidence of similar

leasing transactions engaged in by Cherry with other school districts. We review

for abuse of discretion a district court’s exclusion of evidence. See United States

v. Wooten, 377 F.3d 1134, 1141 (10th Cir. 2004). We review de novo whether a

district court’s exclusion of evidence violated a defendant’s Sixth Amendment

right to confrontation. See United States v. Ramone, 218 F.3d 1229, 1234 (10th

Cir. 2000).

      To understand Childs’ arguments, it is necessary to briefly review what

transpired during his trial. During opening statements, Childs’ counsel asserted

that Childs was “as big a victim of Joe Cherry as Copelco.” App. at 517. Childs’

counsel further asserted that Cherry had engaged in similar fraudulent leasing

transactions with two other local school districts (Arapahoe County and Kimball

County), a local government (Weld County), and the University of Wyoming, and

thus had a “modus operandi.” Id. at 521. Accordingly, Childs’ counsel asserted

that the question to be decided by the jury was whether Childs helped Cherry

engage in a similar transaction with the District.

      During his cross-examination of Cherry, Childs’ counsel at times made

reference to Cherry’s transactions with the other entities mentioned during

opening statements. In particular, Childs’ counsel briefly questioned Cherry

about leasing transactions he brokered with the Arapahoe County School District


                                          7
and the Weld County government. App. at 801, 836, 840, 852-53. When Childs’

counsel attempted to question Cherry about a document outlining what had

occurred with the Arapahoe County School District, the government objected and

the district court sustained the objection, concluding the document was

inadmissible under Federal Rule of Evidence 608. Id. at 857.

      Childs’ counsel subsequently attempted to cross-examine Todd Scott, an

FBI special agent and lead investigator in the case, about Cherry’s transactions

with the other entities mentioned during opening statements. During that cross-

examination, the parties and district court discussed the admissibility of evidence

pertaining to Cherry’s transactions with these other entities. Further, Childs’

counsel provided an offer of proof concerning the evidence he wanted to

introduce during the defense’s case. That offer of proof can be summarized as

follows:

      1) Weld County. In 1998 the County signed a copier lease with
      MIT. In September 1999, the County wanted to refinance the lease
      to obtain a lower interest rate. Pursuant to the County’s request,
      Cherry purportedly refinanced the 1998 lease. However, the County
      later found out that Cherry did not pay off the original lease.
      Accordingly, the County threatened Cherry with criminal prosecution
      and he ultimately paid off the 1998 lease.

      2) Arapahoe County School District. In 1998, Arapahoe County
      entered into a copier lease with MIT. In 1999, Cherry proposed a
      refinancing deal, pursuant to which Arapahoe County would receive
      a few new copiers and MIT would buy-out the 1998 lease. Arapahoe
      County agreed to the deal, but later found out that the new lease was
      secured by substantially the same equipment as the 1998 lease.

                                          8
      3) Kimball County School District. Kimball County entered into a
      lease agreement with Cherry for seven copiers. When Kimball
      County later decided it wanted to add two copiers to the lease,
      Cherry provided them with the copiers but, rather than adding them
      to the existing lease, he, unbeknownst to Kimball County, entered
      into a second lease and removed two of the older copiers. Kimball
      County ended up being held liable on both leases.

      4) University of Wyoming. The University had in place a copier
      lease agreement with a third party. Cherry approached the University
      and proposed providing them with a new lease agreement covering
      new copier equipment. The University agreed. Unbeknownst to the
      University, Cherry/MIT failed to pay off the old lease.

Following this offer of proof, the district court sustained the government’s

objection to the proffered evidence. In the district court’s view, the proffered

evidence was “clearly proof of other crimes” and amounted to “an attack on

Cherry’s character.” Id. at 1061. Further, the district court concluded the

proffered evidence was not relevant to “Cherry’s reputation for truthfulness.” Id.

In sum, the district court concluded the proffered evidence was not relevant to the

issues to be decided by the jury.

      Consistent with the district court’s ruling, Childs’ counsel did not question

agent Scott further regarding any of Cherry’s transactions with the other entities.

Nor did Childs put on any evidence of his own following the conclusion of the

government’s case-in-chief (and Childs himself did not testify). During closing

arguments, however, Childs’ counsel again made passing references to Cherry

defrauding other school districts, and continued with his general defense theme


                                          9
that Childs was a victim of Cherry’s actions. Id. at 1141, 1145.

      On appeal, Childs contends the proffered evidence “was relevant pursuant

to Fed. R. Evid. . . . 402 and was admissible pursuant to Fed. R. Evid. 403, 404(b)

and 405(b).” Aplt. Br. at 12. Rule 402 provides that “[a]ll relevant evidence is

admissible, except as otherwise provided by the Constitution of the United States,

by Act of Congress, by these rules, or by other rules prescribed by the Supreme

Court pursuant to statutory authority.” Fed. R. Evid. 402. Rule 403 in turn

provides that relevant evidence “may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue delay, waste of time,

or needless presentation of cumulative evidence.” Fed. R. Evid. 403. Rule

404(b) concerns evidence of “[o]ther crimes, wrongs, or acts,” and provides as

follows:

      Evidence of other crimes, wrongs, or acts is not admissible to prove
      the character of a person in order to show action in conformity
      therewith. It may, however, be admissible for other purposes, such
      as proof of motive, opportunity, intent, preparation, plan, knowledge,
      identity, or absence of mistake or accident, provided that upon
      request by the accused, the prosecution in a criminal case shall
      provide reasonable notice in advance of trial, or during trial if the
      court excuses pretrial notice on good cause shown, of the general
      nature of any such evidence it intends to introduce at trial.

Fed. R. Evid. 404(b).

      According to Childs, his proffered evidence would have established that


                                         10
Cherry was able to orchestrate similar “double-funding” transactions with these

other entities “without the knowledge or authority of those [entities’] personnel . .

. .” 1 Aplt. Br. at 15. Such evidence, Childs argues, would have bolstered his

defense that he did not actively participate with Cherry in the double-funding

transaction involving Copelco, and thus was relevant to establish that he lacked

the specific intent necessary to commit each of the charged crimes. When these

arguments are reduced to their essence, it appears that Childs was seeking to

introduce the proffered evidence to establish, circumstantially, two related points:

(1) that Cherry acted alone in carrying out the fraudulent transaction with

Copelco; and (2) that he (Childs) did not knowingly participate in the fraudulent

transaction (i.e., he lacked the intent to defraud Copelco).

      The problem for Childs, however, is that the proffered evidence did not

establish that the other transactions were similar enough to the transactions at

issue in this case to be considered relevant for purposes of proving or disproving

his intent to engage in a fraudulent scheme with Cherry. In particular, a review of

the record in this case establishes that the jury’s findings of guilt likely hinged, at

least in substantial part, on three aspects of the Copelco transaction involving


      1
       In his opening appellate brief, Childs refers only to the Weld County and
Arapahoe County School District transactions. Aplt. Br. at 15. Presumably, he
has abandoned any argument that evidence of the other two transactions (i.e.,
Kimball County School District and the University of Wyoming) was relevant and
admissible.

                                          11
Childs. First, prior to Copelco paying MIT, Childs signed an equipment delivery

and acceptance receipt which stated that the copiers covered by the Copelco lease

agreement had been delivered to the District. Aplee. App. at 4. However, no new

copiers were delivered by MIT to the District in connection with the Copelco

lease agreement; rather, the District simply kept the older copiers that had

previously been delivered to it by MIT in connection with its 1998 lease

agreement. Second, when a representative from Copelco called the District to

conduct a verbal audit (before Copelco paid MIT for the copiers), Childs took the

call and falsely verified that the District had received copiers matching the serial

numbers listed in the written lease agreement (as previously noted, the serial

numbers listed by Cherry in the written lease agreement actually came from

various parts and attachments for the old copiers provided under the 1998 lease

agreement). Third, the documentary evidence clearly establishes that Childs was

well aware that two lease agreements were in place, yet took no action against

Cherry and MIT, and indeed for a short period of time directed a District

employee to make payments on both leases. Notably, there is no indication that

the other transactions and evidence concerning them were similar in any of these

three respects, nor would evidence of the other transactions address, or for that

matter negate, Childs’ specific actions which were the basis for the crimes

charged.


                                          12
      Because the proffered evidence failed to establish the requisite similarity of

the other transactions, we conclude the district court acted within its discretion in

excluding that evidence at trial. 2 See United States v. Kravchuk, 335 F.3d 1147,

1156 (10th Cir. 2003) (suggesting that evidence of past bad acts, intended for

purposes of establishing a modus operandi, must be substantially similar to

present act at issue); United States v. Lamb, 99 Fed. Appx. 843, 847 (10th Cir.

2004) (“At a minimum, a presentation of modus operandi evidence [falling within

the scope of Rule 404(b)] must show a similarity between the past act and the

present act.”); cf. Chavez v. City of Albuquerque, 402 F.3d 1039, 1046 (10th Cir.

2005) (holding that “proof of a ‘modus operandi’ is only relevant when there is an

issue regarding the defendant’s identity.”). In turn, there was no violation of

Childs’ Sixth Amendment right to confrontation.

                            Supplemental jury instruction

      After deliberating for several hours over the course of two days, the jury

sent a note to the district court saying: “Need clarification of what law was

broken on count 3.” App. at 1223. Childs proposed simply instructing the jury to

refer to several instructions previously given by the district court. Id. at 1213

(Childs’ proposed instruction stated: “please see instructions 27, 28, 29 and 38.”).


      2
       The district court incorrectly concluded that the proffered evidence
amounted to “an attack on Cherry’s character.” App. at 1061. Nonetheless, the
evidence was properly excluded for the reasons outlined above.

                                          13
The district court chose not to give Childs’ proposed instruction and instead, over

Childs’ objection, responded with the following supplemental instruction, which

it read to the jury in open court:

         The United States contends in Count Three of the superseding
      indictment that Mr. Cherry and Mr. Childs executed a scheme to
      defraud and caused a fax to be transmitted as a wire communication
      from Mr. Childs on behalf of the School District to Barb Dunwoody
      of Copelco Capital, Inc., directing her to send copier lease monthly
      statements to Mirror Image Technology, 1439 Stillwater Ave.,
      Cheyenne, Wyoming, to which the defendant has pleaded not guilty
      and contends that no law was broken.
         This Count charges the defendant with wire fraud and aiding and
      abetting.
         Please review Jury Instructions Nos. 27, 28, 29 and 30 and 38.

Id. at 1224. 3 As previously noted, the jury continued deliberating and ultimately

convicted Childs on all counts, including Count 3.

      On appeal, Childs contends the district court abused its discretion by giving

the supplemental instruction to the jury because (a) the instruction improperly

restated the government’s position, (b) the district court read the instruction twice

to the jury, (c) the instruction misstated the applicable law, and (d) the instruction

was not followed by a direction to read all of the instructions as a whole. “The

submission of supplemental jury instructions after the jury has retired is a matter

committed to the trial court’s discretion.” United States v. Williams, 403 F.3d



      3
       The district court initially misread the supplemental instruction and, upon
the government’s request, read it a second time for the jury. App. at 1214-15.

                                          14
1188, 1197 (10th Cir. 2005) (internal quotations omitted). “Of course, we review

the jury instructions as a whole to determine whether they correctly state the

governing law and provide an ample understanding of the issues and the

applicable standards.” Id. (internal quotations omitted).

       We conclude there was no error on the part of the district court. To begin

with, the district court did not abuse its discretion in deciding to give a

supplemental instruction in response to the jury’s question. Indeed, Childs

generally agreed that the district court needed to respond; he simply disagreed

with the content of the response. As for the content of the supplemental

instruction, Childs complains that it “did not restate the requirement of an intent

to defraud or that all elements must be proved beyond a reasonable doubt.” Aplt.

Br. at 34. While this is true, it is clear that the district court, through its

supplemental instruction, was attempting to clarify what was being charged in

Count Three of the superseding indictment. Moreover, it is important to note that

the district court’s supplemental instruction directed the jury to “[p]lease review

Jury Instructions No. 27, 28, 29, 30 and 38.” App. at 1224. Those instructions,

which Childs admits were correct, outlined in detail the specific allegations of

Count Three, quoted the language of the statute Childs was charged with

violating, defined key phrases from the statute, outlined the four essential

elements the government had to establish to convict Childs under Count Three,


                                            15
described how a defendant could violate the statute by aiding and abetting, and

repeatedly emphasized that the government had the burden of proving each

essential element beyond a reasonable doubt. Id. at 1263-69, 1279. Thus,

considering the supplemental instruction in light of these expressly referenced

instructions, it is clear that the supplemental instruction correctly stated the law.

Finally, although Childs complains about the instruction being read twice by the

district court, that was not an abuse of discretion, since, as discussed, the content

of the instruction was proper.

                          Blakely/Booker sentencing error

      After Childs was found guilty at trial, a presentence investigation report

(PSR) was prepared and provided to Childs. Childs objected, in pertinent part, to

two related provisions of the PSR: (1) the portion concluding that “the restitution

balance owed to CitiCorp [i.e., the successor to Copelco] would be $157,772.12,”

and (2) the portion concluding that the amount of the loss associated with the

offenses was $157,772.12, thereby resulting an a 10-level increase in Childs’ base

offense level. App. at 1479 (Paragraph 9 of PSR). In objecting to these

provisions, Childs cited the Supreme Court’s decision in Blakely v.Washington,

542 U.S. 296 (2004), and argued that “[t]he amount of funds fraudulently

obtained . . . was not determined by a jury beyond a reasonable doubt and c[ould

not] be considered for enhancement purposes.” App. at 1492. At the sentencing


                                          16
hearing, Childs clarified his Blakely-based objections, arguing that “there was no

proof beyond a reasonable doubt . . . that [he] caused” the loss suffered by

CitiCorp because he never certified that the District received new machines from

MIT in connection with the 1999 lease. Id. at 1407; see also id. at 1408. In

addition, Childs noted that, during trial, the District’s attorney testified that “he

settled with all of the parties to the leases” and that the District therefore “ha[d]

no obligation to CitiCorp or to anyone else for copy machines in regard to the

transactions that were presented in this court.” Id. at 1409. In Childs’ view, his

involvement in the matter “related only to the [alleged] bribes” given to him by

Cherry. Id. at 1411. Although the government essentially agreed with Childs, the

district court overruled Childs’ objections, concluding as follows:

      On the evidence that I have before me I agree with the probation
      officer on the $157,000 restitution figure where he said the acts of
      Mr. Childs appear to have been necessary for Mr. Cherry to defraud
      Copelco-CitiBank, and thus Mr. Childs is liable for the net restitution
      figure.

Id. at 1410. In turn, the district court concluded that the PSR’s proposed ten-level

enhancement was “not only appropriate, [but also] mandatory.” Id. at 1412.

      Later during the sentencing hearing, the district court rejected Childs’

request to impose a sentence of probation. In doing so, the district court made the

following statements on the record:

         Mr. Mackey [defense counsel], I am still smarting from having
      been reversed about ten days ago in another case of where I went

                                           17
         below the guidelines and gave the guy probation and the Court of
         Appeals reversed me just that quick. And I honestly must say, I
         don’t think that this is a case in which the trial court can go below
         the guidelines. It seems to be that it is required to – it, being the
         Court, is required to adhere to the sentencing guidelines which were
         adopted by Congress and have been promulgated by the appellate
         courts and I think we’re just stuck with them.
            Bob [defense counsel], I haven’t liked sentencing guidelines ever,
         and I think that what it did was take away judicial discretion, and I
         don’t think that’s right. I think the judge always ought to be able, as
         Sir Francis Bacon said, to case a merciful eye on the defendant, and
         but for these guidelines, I could do that.

Id. at 1429-30.

         On appeal, Childs, citing both Blakely and United States v. Booker, 125

S.Ct. 738 (2005), contends the district court violated his Sixth Amendment rights

by imposing the ten-level enhancement based on the amount of loss associated

with his offenses. Childs also notes that the district court applied the Sentencing

Guidelines in a mandatory fashion, even though the district court stated on the

record that it otherwise wished to impose a sentence lower than the Guideline

range.

         Notably, the government agrees with Childs’ position. In particular, the

government acknowledges that Childs’ “sentence reflects both constitutional and

non-constitutional Booker error . . . .” Aplee. Br. at 53. Further, the government

concedes that it “cannot credibly argue that the Booker error here was harmless.”

Id. at 54. Thus, the government requests that Childs’ “sentence . . . be remanded

for reconsideration in light of Booker.” Id.

                                            18
      We likewise agree. As asserted by Childs and conceded by the government,

the district court clearly committed both constitutional and non-constitutional

Booker error in sentencing Childs. Further, Childs adequately preserved the issue

by asserting Blakely-based challenges to the PSR. Because the government has

made no attempt to establish that the district court’s errors were harmless, we

must vacate his sentence and remand the case to the district court for

resentencing.

                                   Cumulative error

      In his final argument, Childs contends the cumulative effect of the district

court’s trial errors violated his right to a fundamentally fair trial. But since the

district court did not commit any trial error, a cumulative error analysis is

inapplicable. See United States v. Oberle, 136 F.3d 1414, 1423 (10th Cir. 1998)

(holding that cumulative-error analysis “‘should evaluate only the effect of

matters determined to be error, not the cumulative effect of non-errors’”) (quoting

United States v. Rivera, 900 F.2d 1462, 1471 (10th Cir. 1990) (en banc)).

      We AFFIRM Childs’ convictions, but REMAND this case to the district

court with directions to vacate Childs’ sentence and resentence Childs in

accordance with Booker.

                                               Entered for the Court

                                               Mary Beck Briscoe
                                               Circuit Judge

                                          19